Citation Nr: 0739509	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment for, or reimbursement of unauthorized 
medical expenses for treatment received at Legacy Salmon 
Creek Hospital, from November 4, 2005, through November [redacted], 
2005.


REPRESENTATION

Appellant represented by:	Kurt Maul, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran is reported to have served on active duty from 
September 1971 to November 1972.  He died in November 2005.  
The appellant is a representative of Legacy Salmon Creek 
Hospital, the hospital that provided the medical services in 
question.  38 C.F.R. § 17.123 (2007).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Portland, Oregon, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment received at Legacy Salmon Creek 
Hospital, from November 4, 2005 through November [redacted], 2005.  
The appellant perfected an appeal of that decision.  

In May 2007, the appellant appeared at the RO and testified 
at a Board Video Conference hearing before the undersigned 
situated in Washington, D.C.  A transcript of that hearing 
has been associated with the appellant's claims folder.  


FINDINGS OF FACT

1.  The veteran had unauthorized medical expenses due to a 
medical emergency for medical treatment received at Legacy 
Salmon Creek Hospital, from November 3, 2005 through November 
[redacted], 2005.  

2.  Legacy Salmon Creek Hospital holds itself out to the 
public for emergency services; the veteran was enrolled in 
the VA health care system and had received medical services 
within the 24-month period preceding the furnishing of such 
emergency treatment; the veteran would have been financially 
liable to the provider of emergency treatment for that 
treatment; the veteran had no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment; and the condition for which the 
emergency treatment was furnished was not caused by an 
accident or work-related injury.

3.  An emergent condition existed at the time that the 
veteran obtained treatment at Legacy Salmon Creek Hospital on 
November 3, 2005 such that travel to a VA or other federal 
medical facility for the purpose of receiving medical 
treatment would not have been considered reasonable by a 
prudent layperson.

4.  The emergent condition that existed on November 3, 2005 
had not abated at any time during the remaining period of 
hospitalization at Legacy Salmon Creek Hospital, namely from 
November 4, 2005 through November [redacted], 2005.  

5.  The credible and probative evidence supports the finding 
that any attempt to transfer the veteran from Legacy Salmon 
Creek Hospital to a VA or other federal Medical facility for 
the purpose of receiving medical treatment from November 4, 
2005 through November [redacted], 2005 would not have been considered 
reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment received at Legacy Salmon 
Creek Hospital, from November 4, 2005 through November [redacted], 
2005 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 17.120, 17.1000, 17.1002 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of Chapter 71 of Title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Notwithstanding, the Board has analyzed the appellant's claim 
for the purpose of determining whether she was provided 
reasonable assistance in the development of that claim and 
finds that VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.  In view of the fact 
that this decision is a complete grant of benefits sought on 
appeal, further notification and development pursuant to the 
VCAA is not required.

Factual Background

The appellant, on behalf of Legacy Salmon Creek Hospital, is 
seeking payment or reimbursement of unauthorized medical 
expenses for treatment of the veteran received at Legacy 
Salmon Creek Hospital, from November 4, 2005 through November 
[redacted], 2005.  The veteran had no service-connected disabilities 
at the time of this hospitalization and treatment.  

On November 3, 2005 at 4:20 AM, the veteran arrived by ambulance 
and was admitted on an emergent basis to Legacy Salmon Creek 
Hospital in Vancouver, Washington, because of abdominal pain and 
ascites.  The veteran had a known history of hepatitis C and 
cirrhosis of the liver with liver failure and end-stage liver 
disease.  He underwent a paracentesis in the emergency room, with 
removal of 7 liters of fluid, which looked cloudy.  The initial 
diagnosis was spontaneous bacterial peritonitis.  However, on 
subsequent abdominal x-ray performed in the first 24 hours after 
admission, the veteran was found to have free air 
pneumoperitoneum in the cavity, which was most consistent with 
viscous perforation.  The condition was considered fatal without 
surgery.  He was offered the alternative of emergent exploratory 
laparotomy as the only life-saving procedure for him at that 
time.  The veteran agreed to the procedure which was performed on 
November 4, 2005.  

According to the Expiration Summary, the postop course was long.  
Immediately postop, the veteran developed atrial fibrillation and 
atrial flutter while being on pressors to sustain his blood 
pressure (he was hypotensive), and he was seen by cardiology and 
converted electrically to normal sinus rhythm.  Following that 
procedure, the veteran remained in normal sinus rhythm with slow 
but constant improvement.  His hemodynamic status became better.  
He was able to maintain his blood pressure without pressors, and 
his respiratory function improved with fluid removal with 
diuretics and with drainage of the ascites.  

With improvements of his respiratory status, the veteran was able 
to tolerate weaning and was extubated on November 17, 2005.  His 
condition after extubation remained stable, although he had 
problems with coughing up secretions in the first day post-
extubation, requiring chest physiotherapy, nasotracheal suction 
of secretions, and use of flutter valve to mobilize the 
secretions.  He was also instructed and encouraged to use the 
incentive spirometry with good results.  

The veteran's condition suddenly and unexpectedly deteriorated on 
the night of November 19, to [redacted], 2005.  He spiked a fever and 
then his respiratory condition deteriorated.  He became 
tachypneic and was unable to cough his secretions.  Nasotracheal 
suctioning was attempted, and support with BiPAP machine was 
started as well.  The veteran requested that the BiPAP be 
removed.  The veteran was given a little sedation to tolerate the 
BiPAP.  In spite of these measures, his condition continued to 
deteriorate.  On November [redacted], 2005, he went into cardiac arrest 
and no resuscitation was done, according to the veteran's wishes; 
the veteran was pronounced dead.  

Testimony from the May 2007 Videoconference hearing essentially 
discussed how the criteria were met for payment of the 
unauthorized expenses.  

In September 2007, the Board requested an independent medical 
opinion from a specialist in hepatology, Eugene R. Schiff, M.D. 
of the University of Miami, Miller School of Medicine.  Detailed 
responses were specifically requested to the following two 
questions:  (a)  Was the condition for which the veteran was 
admitted to Legacy Salmon Creek Hospital emergent in nature 
beyond November 3, 2005?; and (b)  If so, was there a point when 
it was likely that the emergent condition had abated, such that 
the veteran could have been transferred to a VA hospital, and if 
so when?  It was noted that for purposes of answering question 
(b), during any period in which it was as likely as not that the 
emergent condition remained unabated, that shall be the 
equivalent to a finding that the emergent condition had not yet 
abated.

In response to that request, Dr. Schiff provided a clear and 
concise medical opinion in October 2007.  In the opinion, Dr. 
Schiff first responded to the question of whether the condition 
for which the veteran was admitted to Legacy Salmon Creek 
Hospital emergent in nature beyond November 3, 2005, stating that 
"unequivocally this was a medical and surgical emergency that 
remained emergent in nature until [the veteran] died." 

In response to the second question, Dr. Schiff stated that 
"although during his hospital stay [the veteran's] clinical 
course fluctuated there was no time when it was likely that the 
emergent condition abated.  It remained unabated".  Dr. Schiff 
explained that the veteran had end-stage liver disease 
complicated by ascites prior to his emergency admission on 
November 3.  He noted that such an individual has a life 
expectancy of less than 2 years.  Dr. Schiff described how the 
veteran then developed an emergent life threatening complication 
(a perforated duodenal ulcer that resulted in bacterial 
peritonitis), which justifiably required emergency surgery and 
repair of the perforation in an attempt to save his life.  Dr. 
Schiff noted that the veteran's hospital course was complicated 
by sepsis, hypotension, renal failure and cardiac arrhythmias, 
and that he eventually succumbed as a result of these multiple 
complications.  Dr. Schiff concluded that it was ludicrous to 
envision transporting the veteran to another facility at any 
point in time from November 3rd until he succumbed on November 
[redacted].  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility.

For historical purposes, the Board points out that the VA Medical 
Center agreed to the payment for, or reimbursement of, expenses 
for unauthorized medical treatment at Legacy Salmon Creek 
Hospital for the veteran's initial day of hospitalization.  They 
found that on the day of admission to Legacy Salmon Creek 
Hospital extending only through the end of that first day of 
hospitalization, namely November 3, 2005, there existed a medical 
emergency such that delay in treatment would have been hazardous 
to the veteran's life; in fact.  What is in dispute is the 
question of whether the emergent condition that existed on 
November 3, 2005, had abated at any time during the remaining 
period of hospitalization at Legacy Salmon Creek Hospital 
(November 4, 2005, through November [redacted], 2005), such that the 
veteran could have been transferred to a VA hospital.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in February 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred between from November 4, 2005, through 
November [redacted], 2005.  It has never been asserted that such 
authorization was given, and there is no evidence of record 
suggesting that any such authorization was given.

The veteran had no service-connected disabilities at the time 
of his hospitalization.  Consequently, the provisions of 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 as they relate to 
service-connected veterans are not applicable to this case.  
If the appellant is to be successful in this claim, she must 
satisfy the provisions of that portion of the Veterans 
Millennium Health Care and Benefits Act that are applicable 
to payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities.  These 
may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008 (2007).  Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000.  

To be eligible for reimbursement under this authority, all of 
the following conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health- plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.  (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for the emergency 
treatment provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002 
(2007).

It is undisputed that all but one of the requisite criteria 
for reimbursement of unauthorized medical expenses under the 
Millennium Act has been satisfied.  Those specific criteria 
not in dispute are that Legacy Salmon Creek Hospital holds 
itself out to the public for emergency services; that there 
existed a medical emergency such that delay in treatment 
would have been hazardous to the veteran's life at the time 
of his admission to Legacy Salmon Creek Hospital on November 
3, 2005; that VA or other Federal facility/provider was not 
feasibly and prudently available; that at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; that the veteran would have been financially 
liable to the provider of emergency treatment for that 
treatment; that the veteran had no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment; and that the condition for 
which the emergency treatment was furnished was not caused by 
an accident or work-related injury.  38 C.F.R. § 17.1002 (a), 
(b), (c), (e), (f), and (g).  

What is in dispute is whether the requirement set forth in 38 
C.F.R. § 17.1002(d) was met; namely, whether the emergent 
condition that existed on November 3, 2005, had abated at any 
time during the remaining period of hospitalization at Legacy 
Salmon Creek Hospital (November 4, 2005, to November [redacted], 
2005), such that the veteran could have been transferred to a 
VA hospital or other federal facility.  Following a review of 
the evidence in the claims file, the Board finds that the 
emergent condition that existed on November 3, 2005, had 
never abated at any time during the veteran's terminal 
hospitalization such that a transfer to a VA hospital or 
other federal facility would have been medically feasible.  
In arriving at this conclusion, the Board has accorded 
considerable weight to the well-reasoned and unequivocal 
opinion offered by Dr. Schiff on the subject.  

First, Dr. Schiff, as a specialist in hematology, was well 
qualified to render such an opinion.  Second, Dr. Schiff had the 
benefit of the review of the claims file, and in particular the 
medical records from the subject hospitalization of the veteran 
at Legacy Salmon Creek Hospital for the period of time in 
question.  Third, Dr. Schiff provided sound medical reasons and 
bases for the opinion reached with ample reference to accepted 
medical practices and the medical facts of the case at hand.  
Finally, Dr. Schiff was emphatic in the conclusions reached, 
leaving no doubt that it was his belief that the transfer of the 
veteran to a federal facility at any time during the veteran's 
terminal hospitalization would have been potentially life-
threatening to the veteran and thus, medically imprudent.  In 
fact, Dr. Schiff concluded that it was ludicrous to envision 
transporting the veteran to another facility at any point in time 
from November 3rd until he succumbed on November [redacted]  (emphasis 
added)  Consequently, it must be concluded that the veteran 
remained in an emergent condition throughout his tenure at Legacy 
Salmon Creek Hospital, and thus, for all intents and purposes a 
federal facility was not feasibly available.  

The Board recognizes that there may be medical opinions to the 
contrary, namely the January 2006 administrative decision and 
April 2006 statement of the case presumably were founded upon 
opinions of VA medical professionals who espoused the limited 
authorization for reimbursement solely to the veteran's 
hospitalization of November 3, 2005 based upon their opinion that 
the veteran was stable for transfer on November 4, 2005.  
Significantly, however, there were no reasons and bases offered 
for the opinions reached, nor was there an indication as to what 
records were reviewed, or whether the physicians making these 
opinions were specialists in hematology.  

The Board therefore finds that the evidence as a whole 
supports reimbursement or payment for the unauthorized 
private medical care that the veteran received at Legacy 
Salmon Creek Hospital, from November 4, 2005 through November 
[redacted], 2005 under the provisions of 38 C.F.R. § 17.1002.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal is therefore granted.


ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for treatment received at Legacy Salmon Creek 
Hospital, from November 4, 2005 through November [redacted], 2005 is 
granted.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


